DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Smith et al. (US 20160235380).
Regarding claim 1, Smith teaches a method, comprising: determining a position of a biopsy target in a selected image of a patient based on an image registration process with a reference image of the patient (para 99); and displaying a graphical representation of the position of the biopsy target on the selected image (figures 3 and 5a-b).
Regarding claim 2, Smith teaches receiving a user input indicating the position of the biopsy target in a contrast-enhanced, dual energy image (para 99).
Regarding claim 3, Smith teaches the selected image is a non-contrast enhanced image, and further comprising receiving a user input requesting a switch from contrast-enhanced imaging to non-contrast enhanced imaging, and acquiring the selected image in response to the request (multi-mode imaging, para 36-37).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kottenstette et al. (US 20200129740).
Regarding claim 1, Kottenstette teaches a method, comprising: determining a position of a biopsy target in a selected image of a patient based on an image registration process with a reference image of the patient (block 506, para 43, para 47, reference image; and displaying a graphical representation of the position of the biopsy target on the selected image (figures 6-7).
Regarding claim 2, Kottenstette teaches receiving a user input indicating the position of the biopsy target in a contrast-enhanced, dual energy image (para 42).
Allowable Subject Matter
Claims 8-20 are allowed.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4-6, the prior art fails to teach determining the position of the biopsy target in the selected image based on the image registration process with the reference image comprises: tagging the position of the biopsy target in the reference image with a marker, wherein the reference image is a low energy image used to generate the dual energy image; and determining the position of the biopsy target in the selected image based on the position of the marker in the reference image, via the image registration process as claimed in claim 4.
Regarding claims 8-14, the prior art fails to teach a method by receiving an indication of a location of a biopsy target in a contrast-enhanced, dual energy image; tagging the location with a marker in a reference dataset used to generate the dual energy image; annotating a subsequent image with the marker, a location of the marker in the subsequent image determined via an image registration process with the reference dataset; and outputting the annotated subsequent image for display on a display device as claimed in independent claim 8.
Regarding claims 15-20, the prior art fails to teach a processor to: acquire, with the x-ray source and detector, a first low energy image of a patient and a first high energy image of the patient; recombine the first low energy image and the second high energy image to generate a dual energy image; output the dual energy image for display on the display device; receive a user input indicating a location of a biopsy target on the dual energy image; acquire, with the x-ray source and detector, a second low energy image of the patient; determine a position of the biopsy target in the second low image based on an image registration process with the first low energy image; and display, on the display device, the second low energy image and a graphical representation of the position of the biopsy target on the second low energy image as claimed in independent claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884